       Case 18-35295                  Doc 4          Filed 12/26/18 Entered 12/26/18 08:35:40                                      Desc Ch 7 First
                                                       Mtg Corp No POC Page 1 of 1
Information to identify the case:
Debtor
                   VitaHEAT Medical, LLC                                                            EIN 80−0783210
                   Name


United States Bankruptcy Court Northern District of Illinois
                                                                                                    Date case filed for chapter 7 12/21/18
Case number: 18−35295

Official Form 309C (For Corporations or Partnerships)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                                                             12/15

For the debtor listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has been
entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtor or the debtor's property. For example, while the stay is in effect, creditors cannot
sue, assert a deficiency, repossess property, or otherwise try to collect from the debtor. Creditors cannot demand repayment
from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and punitive damages
and attorney's fees.
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

Do not file this notice with any proof of claim or other filing in the case.
1. Debtor's full name                        VitaHEAT Medical, LLC

2. All other names used in the fka ThinHEAT Medical LLC
   last 8 years
3. Address                                   21660 W. Field Parkway, #118
                                             Deer Park, IL 60010

4. Debtor's attorney                         Lester A Ottenheimer, III                                            Contact phone 847 520−9400
                                             Ottenheimer Law Group, LLC                                           Email: lottenheimer@olawgroup.com
    Name and address                         750 Lake Cook Rd − Ste 290
                                             Buffalo Grove, IL 60090

5. Bankruptcy trustee                        Ilene F Goldstein ESQ                                                Contact phone 847−562−9595
                                             Law Offices of Ilene F. Goldstein                                    Email: ifgcourt@aol.com
    Name and address                         900 Skokie Blvd
                                             Ste 128
                                             Northbrook, IL 60062

6. Bankruptcy clerk's office                 Eastern Division                                                     Hours open:
                                             219 S Dearborn                                                       8:30 a.m. until 4:30 p.m. except Saturdays,
    Documents in this case may be            7th Floor                                                            Sundays and legal holidays.
    filed at this address. You may           Chicago, IL 60604
    inspect all records filed in this case
    at this office or online at                                                                                   Contact phone 1−866−222−8029
    www.pacer.gov.
                                                                                                                  Date: 12/26/18

7. Meeting of creditors                      January 17, 2019 at 02:00 PM                                         Location:
    The debtor's representative must
    attend the meeting to be                 The meeting may be continued or adjourned to a later date. If        301 Greenleaf Avenue, Courtroom B,
    questioned under oath. Creditors         so, the date will be on the court docket.                            Park City, IL 60085
    may attend, but are not required to
    do so.

8. Proof of claim                            No property appears to be available to pay creditors. Therefore, please do not file a proof of claim now.
    Please do not file a proof of            If it later appears that assets are available to pay creditors, the clerk will send you another notice telling you
    claim unless you receive a notice        that you may file a proof of claim and stating the deadline.
    to do so.

9. Creditors with a foreign                  If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
   address                                   extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                             any questions about your rights in this case.
Official Form 309C (For Corporations or Partnerships) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                      page 1
